Exhibit 10.1

Amendment & Assignment of Foreign Exchange and Bullion Authorization Agreement

This amendment and assignment (the “Assignment Agreement”) is made and entered
into this 10th day of October, 2018 (the “Execution Date”) by and among The
Cambridge Strategy (Asset Management) Limited (“Assignor”), Mesirow Financial
International UK, Limited (“Assignee”), Cambridge Master Fund L.P. (the “Fund”)
and JPMorgan Chase Bank, N.A. (“JPMC” (Assignor, Assignee, Fund and JPMC are
sometimes referred to in this Assignment Agreement as a “Party” and collectively
as the “Parties”).

WHEREAS, JPMC, Assignor, and Fund are parties to a Foreign Exchange and Bullion
Authorization Agreement dated as of July 12, 2017 (as amended from time to time,
the “Authorization Agreement”) (all terms used herein without definition have
the meanings set forth in the Authorization Agreement);

WHEREAS, JPMC and the Fund acknowledge that as of October 1, 2018, the Fund is
changing its Investment Manager from The Cambridge Strategy (Asset Management)
Limited to Mesirow Financial International UK, Limited;

WHEREAS, The Cambridge Strategy (Asset Management) Limited (as the “Assignor”)
desires to assign to Mesirow Financial International UK, Limited (as the
“Assignee”), all of its rights, duties and obligations under the Authorization
Agreement, and Assignee desires to accept such assignment, and to assume all
such rights, duties and obligations in accordance with the terms hereof;

WHEREAS, Assignor, Fund and Assignee desire to obtain JPMC’s written consent to
assign or transfer the Authorization Agreement from Assignor to Assignee, and
JPMC desires to grant such consent in accordance with the terms hereof;

NOW, THEREFORE, in consideration of the representations and premises set forth
herein, Assignor, Assignee, the Fund, and JPMC hereby agree as follows, with
effect from and including October 1, 2018 (the “Effective Date”):

 

  1.

Assignment and Assumption. Effective as of the Effective Date, Assignor hereby
assigns to Assignee all of its rights, liabilities, duties and obligations under
and in respect of the Authorization Agreement, and Assignee hereby accepts such
assignment and assumes all of the rights, liabilities, duties and obligations
under and in respect of the Authorization Agreement.

 

  2.

Acceptance by Consenting Party. Effective as of the Effective Date, JPMC hereby
consents to the assignment of the Authorization Agreement, all of Assignor’s
rights, duties and obligations under the Authorization Agreement, and accepts
Assignee as the party to perform all of the rights, duties and obligations of
Assignor under the Authorization Agreement.

 

  3.

Amendments to the Authorization Agreement. Effective as of the Effective Date,
the Fund, Assignee and JPMC agree to modify the Authorization Agreement as
follows:

 

  a.

All references to The Cambridge Strategy (Asset Management) Limited shall be
deemed to be references to Mesirow Financial International UK, Limited.



--------------------------------------------------------------------------------

  b.

The definition of and all references to “Investment Manager” as defined and used
in the Agreement shall be deemed to refer to Mesirow Financial International UK,
Limited.

 

  c.

The contact details for notices under Section 10 for the Investment Manager
shall change to the following:

Mesirow Financial International UK, Limited

Sackville House, 40 Piccadilly

London, United Kingdom W1J 0DR

Attention: Matt Roberts

Email: mjroberts@mesirowfinancial.com

 

  4.

Governing Law. The validity, interpretation and performance of this Assignment
Agreement and each of its provisions shall be governed by the laws of the State
of New York.

IN WITNESS WHEREOF, the Parties have executed this Assignment Agreement as of
the date first above written.

The Cambridge Strategy (Asset Management) Limited, as Assignor

 

By:   /s/ Edward D. Baker Name:   Edward D. Baker Title:   Executive Chairman

Mesirow Financial International UK, Limited, as Assignee

 

By:   /s/ Jeffrey Levine Name:   Jeffrey Levine Title:   SMD

 

Cambridge Master Fund L.P. By:   /s/ Patrick T. Egan Name:   Patrick T. Egan
Title:   President, Ceres Managed Futures LLC

 

JPMorgan Chase Bank, N.A. By:   /s/ John M. DeAngelis Name:   John M. DeAngelis
Title:   Vice President, JPMorgan Chase Bank, N.A.

 

2